--------------------------------------------------------------------------------

Exhibit 10.8

 
BLUE HOLDINGS, INC.
 
COMMON STOCK PURCHASE AGREEMENT
 
THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), is made as of March 5,
2008 (the “Effective Date”), by and among Blue Holdings, Inc., a Nevada
corporation, (the “Company”), and each of the undersigned investors listed on
the Schedule of Investors attached hereto as Exhibit A (individually, an
“Investor,” and collectively, the “Investors”).
 
WHEREAS, the Company desires to enter into that certain Securities Purchase
Agreement dated as of the date hereof (the “Purchase Agreement”), pursuant to
which the Company will offer and sell to Gemini Master Fund, Ltd. (or its
affiliated entities) and certain additional purchasers (each a “Purchaser” and
collectively “Purchasers”), 8% Senior Secured Convertible Notes (the “Notes”),
with a maximum aggregate principal amount of up to Three Million Dollars
($3,000,000), and certain Warrants (“Warrants”) to purchase a number of shares
of the Company’s common stock, par value $0.001 per share (“Common Stock”),
equal to 35% of the number of shares of Common Stock into which the Notes are
convertible;
 
WHEREAS, as a condition to the closing of the transactions contemplated by the
Purchase Agreement, the Purchasers have requested that the Company issue and
sell to the Investors up to an aggregate of ____________ shares of Common Stock
(the “Common Shares”), in exchange for the cancellation of certain indebtedness
due and owing to the Investors on and as of the Effective Date; and
 
WHEREAS, the Investors, severally and not jointly, wish to purchase the Common
Shares on the terms and subject to the conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, the parties agree as
follows:
 
1.
AUTHORIZATION AND SALE OF COMMON SHARES

 
1.1    Issuance, Sale and Delivery of the Common Shares at the Closing.  At the
Closing (as defined in Section 1.2 hereof), on the terms and subject to the
conditions of this Agreement, the Company shall issue and sell to each Investor,
and each Investor shall, severally and not jointly, purchase from the Company,
that number of Common Shares set forth opposite the name of such Investor under
the heading “Number of Common Shares to be Purchased” on Exhibit A hereto, at a
price of $0.80 per share (the “Price Per Share”) for the aggregate purchase
price set forth opposite the name of such Investor under the heading “Aggregate
Purchase Price for Common Shares” on Exhibit A hereto.  For the avoidance of
doubt, the Price Per Share represents the greater of (i) $0.80, and (ii) the
consolidated closing bid price of a share of the Common Stock, as quoted on the
NASDAQ Capital Market, on the Closing Date (as defined below).

 
 

--------------------------------------------------------------------------------

 

1.2    Closing.  The Closing shall take place at the offices of Stubbs Alderton
& Markiles, LLP, 15260 Ventura Blvd., 20th Floor, Sherman Oaks, California
91403, at 4:00 p.m. Pacific Time, on March 5, 2008, or such other date and time
as may be agreed upon between the Company and the Investors (such closing being
called the “Closing” and such date and time being called the “Closing
Date”).  As payment in full for the Common Shares being purchased by it under
this Agreement on the Closing Date, each Investor shall deliver to the Company
by such method as may be reasonably acceptable to the Company a promissory note
or other evidence of indebtedness for cancellation, as applicable, in the amount
and as set forth opposite the name of such Investor under the heading “Aggregate
Purchase Price for Common Shares” on Exhibit A. All amounts shall be paid to the
account of the Company as shall have been designated in writing a reasonable
time in advance to the Investors by the Company.
 
1.3    Issuance and Delivery of the Common Shares at the Closing.  On or before
the date that is one (1) business day following the Closing Date, the Company
shall deliver to the NASDAQ Stock Market any and all required notification
forms, including, without limitation, the Notification Form: Listing of
Additional Shares, so as to comply with the stock issuance notification
requirements of the NASDAQ Stock Market.  On or before the date that is fifteen
(15) calendar days following the Closing Date, the Company shall issue and
deliver to each Investor a stock certificate or certificates in definitive form,
registered in the name of such Investor, representing the Common Shares
purchased at the Closing.
 
2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 
The Company represents and warrants to each Investor that:
 
2.1    Organization and Standing; Qualifications.  The Company is a corporation
validly existing and in good standing under the laws of the State of
Nevada.  The Company has all requisite power and authority to own and operate
its properties and assets, and to carry on its business as conducted and as
proposed to be conducted.  The Company is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure to so qualify
could, singly or in the aggregate, have a material adverse effect on the
business, assets, liabilities, financial condition or results of operations of
the Company as presently conducted or proposed to be conducted.
 
2.2    Corporate Power.  The Company has all requisite power and authority to
execute and deliver this Agreement, to sell and issue the Common Shares
hereunder, and to carry out and perform its obligations under the terms of this
Agreement.
 
2.3    Authorization.
 
2.3.1      All corporate action on the part of the Company, its officers,
directors and stockholders, necessary for (i) the authorization, execution and
delivery of the Agreement by the Company, (ii) the authorization, sale, issuance
and delivery of the Common Shares, and (iii) the performance of all of the
Company’s obligations under the Agreement, has been taken, or shall be taken on
or before the date that the Common Shares are issued.  The Agreement has been
duly and validly executed and delivered by the Company and constitutes the valid
and binding obligation of the Company, enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally.

 
2

--------------------------------------------------------------------------------

 

2.3.2      The Common Shares, when sold, issued and delivered in compliance with
the provisions of this Agreement, will be duly and validly issued, fully paid
and nonassessable, and shall be free of any liens, preemptive or similar rights,
encumbrances or restrictions on transfer; provided, however, that the Common
Shares may be subject to restrictions on transfer under state and/or federal
securities laws.
 
3.
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 
Each Investor hereby represents and warrants to the Company with respect to the
purchase of the Common Shares to be purchased by it as follows:
 
3.1    Experience. Such Investor acknowledges that it is able to bear the
economic risk of its investment, and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Common Shares and is able to bear the economic
risk of its investment in the Common Shares for an indefinite period of time.
 
3.2    Disclosure of Information. Such Investor further represents that it has
had an opportunity to ask questions of and receive answers from the Company
regarding the terms and conditions of the offering of the Common Shares and the
business, prospects, properties and financial condition of the Company.
 
3.3    Investment.  Such Investor is acquiring the Common Shares for investment
for its own account, not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution thereof.  It understands that the
Common Shares have not been (except for specific registration rights granted to
the Investors), registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of such Investor’s representations as
expressed herein.
 
3.4    Accredited Investors.  Such Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
 
3.5    Legends. It is understood that the certificates evidencing the Common
Shares may bear one or all of the following legends:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144 OF
SUCH ACT.”
 
Any other legend required by the securities laws of the State of California.


 
3

--------------------------------------------------------------------------------

 

3.6    Authorization.  The execution, delivery and performance by such Investor
of the Agreements have been duly authorized by all requisite action of such
Investor.  The Agreements, when executed and delivered by such Investor, shall
constitute valid and legally binding obligations of such Investor, enforceable
in accordance with their terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally.
 
4.
INVESTORS’ CONDITIONS TO EACH CLOSING

 
Each Investor’s obligation to purchase the Common Shares at the Closing is, at
the option of such Investor, subject to the fulfillment of the following
conditions on or before the Closing:
 
4.1    Representations and Warranties True and Correct.  The representations and
warranties made by the Company in Section 2 hereof shall be true and correct as
of the Closing, with the same effect as if made as of the Closing.
 
4.2    Covenants.  All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing shall have
been performed or complied with.
 
5.
COMPANY’S CONDITIONS TO EACH CLOSING

 
The Company’s obligation to sell and issue any Common Shares at the Closing to
each Investor is, at the option of the Company, subject to the fulfillment of
the following conditions as of the Closing:
 
5.1    Representations and Warranties True and Correct.  The representations and
warranties made by such Investor in Section 3 hereof shall be true and correct
when made, and shall be true and correct at the Closing.
 
5.2    Covenants.  All covenants, agreements and conditions contained in this
Agreement to be performed by such Investor on or prior to the Closing shall have
been performed or complied with.
 
5.3    Purchase Price Paid.  Such Investor shall have delivered to the Company
the purchase price for the Common Shares set forth in Exhibit A hereto.
 
6.
COVENANTS.

 
6.1    Further Assurances.  The Company shall cure promptly any defects in the
creation and issuance of the Common Shares, and in the execution and delivery of
the Agreement.  The Company, at its expense, shall execute and deliver promptly
to the Investor upon request all such other and further documents, agreements
and instruments as may be reasonably necessary to permit the Company to comply
with its covenants and agreements herein, and shall make any recordings, file
any notices and obtain any consents as may be necessary or appropriate in
connection therewith.

 
4

--------------------------------------------------------------------------------

 

6.2           Regulation D Filings.  The Company shall file on a timely basis
all notices of sale required to be filed with the Securities and Exchange
Commission pursuant to Regulation D under the Securities Act of 1933, as amended
(the “Securities Act”), with respect to the transactions contemplated by this
Agreement.
 
6.3    Piggyback Registrations.
 
6.3.1     Right to Include Common Shares. Each time that the Company proposes
for any reason to register any of its Common Stock under the Securities Act
solely for the account of a stockholder or stockholders, other than Registration
Statements on Forms S-4 or S-8 (or similar or successor forms) (a “Proposed
Registration”), the Company shall promptly give written notice of such Proposed
Registration to all of the Investors (which notice shall be given in no event
less than ten (10) days prior to the expected filing date of the Proposed
Registration) and shall offer such Investors the right to request inclusion of
any of such Investor’s Common Shares in the Proposed Registration. The rights to
piggyback registration may be exercised on an unlimited number of occasions.
 
6.3.2      Piggyback Procedure.  Each Investor shall have five (5) days from the
date of receipt of the Company’s notice referred to in Section 6.3.1 above to
deliver to the Company a written request specifying the number of Common Shares
such Investor intends to sell and such Investor’s intended method of
disposition.  Any Investor shall have the right to withdraw such Investor’s
request for inclusion of such Investor’s Common Shares in any Proposed
Registration pursuant to this Section 6.3 by giving written notice to the
Company of such withdrawal; provided, however, that the Company may ignore a
notice of withdrawal made within less than one full business day prior to the
date the Proposed Registration is scheduled to become effective.  Subject to
Section 6.3.4 below, the Company shall use its reasonable best efforts
to include in such Proposed Registration all such Common Shares so requested to
be included therein; provided, however, that the Company may at any time
withdraw or cease proceeding with any such Proposed Registration if it shall at
the same time withdraw or cease proceeding with the registration of all other
shares of Common Stock originally proposed to be registered.
 
6.3.3      Selection of Underwriters.  The managing underwriter for any Proposed
Registration that involves an underwritten public offering shall be one or more
reputable nationally recognized investment banks selected by the Company.
 
6.3.4      Priority for Piggyback Registration.  Notwithstanding any other
provision of this Section 6.3, if the Company determines and advises the
Investors in writing that the inclusion of all Common Shares proposed to be
included by the Investors in the Proposed Registration would materially and
adversely interfere with the potential effectiveness of the Proposed
Registration, whether as a result of the interpretation of Rule 415 promulgated
under the Securities Act of 1933, as amended, or otherwise, then the Investors
shall not be permitted to include any Common Shares in excess of the amount, if
any, of Common Shares which the Company shall reasonably and in good faith agree
in writing to include in such offering.  

 
5

--------------------------------------------------------------------------------

 

6.3.5      Transfer.  The foregoing registration rights may be transferred to
any transferee that acquires all of the Common Shares.
 
7.
MISCELLANEOUS

 
7.1    Closing.   Each Investor hereto expressly acknowledges and agrees that
immediately following an applicable Closing, such Investor shall have deemed
such Investor’s conditions to closing identified in Section 4 hereof to have
been satisfied or waived.
 
7.2    Governing Law.  This Agreement shall be governed in all respects by the
internal laws of the State of California, without giving effect to principles of
conflicts of law, as applied to agreements entered into among California State
residents to be performed entirely within California.  Each party hereto
irrevocably and unconditionally (i) agrees that any action, suit or claim
brought hereunder must be brought in the courts of the United States in the
State of California or the state courts of the State of California which shall
serve as the exclusive jurisdiction and venue for any and all disputes arising
out of and/or relating to this Agreement; (ii) consents to the jurisdiction of
any such court in any such suit, action or proceeding; and (iii) waives any
objection which such party may have to the laying of venue of any such suit,
action or proceeding in any such court.
 
7.3    Successors and Assigns.  Except as otherwise provided herein, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors and administrators of the parties
hereto (including to any transferee of any Common Shares that is an affiliate of
the Investor).  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.
 
7.4    Amendment.  Any provision of this Agreement may be amended, waived,
modified, discharged or terminated only with the written consent of the Company
and the holders of a majority of the Common Shares, voting together as a single
class.  Any amendment or waiver affected in accordance with this Section 7.4
shall be binding upon the Company and each holder of any securities subject to
this Agreement (including securities into which such securities are convertible)
and future holders of all such securities.  Each Investor may waive his, her or
its rights or the Company’s obligations with respect to its Common Shares
hereunder without obtaining the consent of any other natural person or Person.
 
7.5    Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given (a) upon personal delivery to the party to
be notified, (b) five (5) days after deposit in the United States mail, by
registered or certified mail, postage prepaid and properly addressed to the
party to be notified as set forth in the Company records, or (c) when received
if transmitted by telecopy (to be followed by U.S. mail), electronic or digital
transmission method.  In each case notice shall be sent to the addresses set
forth on the Company’s records or at such other address as a party may designate
by ten (10) days’ advance written notice to the other parties hereto.

 
6

--------------------------------------------------------------------------------

 

7.6    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one and
the same instrument.
 
7.7    Severability.  In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement shall continue in full force and effect without said
provision.
 
7.8    Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
7.9    Survival of Agreement All covenants and agreements made in this Agreement
shall survive the execution and delivery hereof and the issuance, sale and
delivery of the Common Shares.  For the avoidance of doubt, the representations
and warranties made in this Agreement shall not survive the execution and
delivery hereof.
 
7.11        Attorneys' Fees.  If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of any of the
Agreements, the prevailing party shall be entitled to reasonable attorney’s
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled.
 
7.12        Facsimile Signatures.  This Agreement may be executed and delivered
by facsimile and, upon such delivery, the facsimile will be deemed to have the
same effect as if the original signature had been delivered to the other
party.  Each Investor agrees to deliver to the Company the original signature
copy by express overnight delivery.  The failure to deliver the original
signature copy and/or the nonreceipt of the original signature copy shall have
no effect upon the binding and enforceable nature of this Agreement.
 
7.13        Entire Agreement.  This Agreement, together with the Exhibits
hereto, the certificates, documents, instruments and writings that are delivered
pursuant hereto and each of the other Agreements, constitutes the entire
agreement and understanding of the parties hereto in respect of its subject
matters and supersedes all prior understandings, agreements, or representations
by or among the parties hereto, written or oral, to the extent they relate in
any way to the subject matter hereof or the transactions contemplated hereby.
 
[Signature Pages Follow]

 
7

--------------------------------------------------------------------------------

 

Company Signature Page to Common Stock Purchase Agreement


 
IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement on the day and year first set forth above.
 

 
Blue Holding, Inc.
               
/s/ Glenn S. Palmer
   
By:  Glenn S. Palmer
   
Title: Chief Executive Officer
 


 
 

--------------------------------------------------------------------------------

 

Investors Signature Page to Common Stock Purchase Agreement





 
INVESTOR:
                     
/s/ Paul Guez
   
By:  Paul Guez
 



 

--------------------------------------------------------------------------------